Citation Nr: 0330501	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  91-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer, 
including based on herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from August 1961 
to October 1963, and from January to June 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Service connection for a psychiatric disorder was denied by 
the Board in September 1979.  In October 1990, the RO denied 
service connection for PTSD on the merits and the veteran 
appealed that determination.  In November 1991, the Board 
reopened that claim based on new and material evidence and 
remanded the claim to the RO for additional development.  The 
Board remanded the appealed claim again in November 1992 and 
January 1995.  

In a June 1996 decision the Board denied service connection 
for PTSD.  The veteran timely filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 1997, counsel for the appellant and VA filed a 
Joint Motion for Remand.  An Order of the Court dated in 
September 1997 granted the motion, vacated the Board's 
decision of June 1996, and the case was returned to the Board 
for requested action.  The Board in April 1998 remanded the 
claim again for additional development.  The case was 
returned to the Board, and in a February 2000 determination 
the claim was found to be well grounded.  The case was then 
remanded for additional development.  


FINDING OF FACT

PTSD either developed in service or resulted from in-service 
jungle training in Hawaii.  



CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA is 
applicable to this case.

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence is to be 
provided by the claimant, and what evidence VA will attempt 
to obtain on behalf of the claimant.

In this case, as service connection for PTSD is granted, 
there is no reasonable possibility that additional 
development will further the veteran's claim.  


Merits-Based Analysis - Claim for Service Connection for PTSD

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  Id.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  It has 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

When considering a claim of entitlement to service connection 
for PTSD due to stressor experiences in service, the Board 
must consider the applicability of the Court decision in 
Cohen.  Therein, the Court noted in the context of a claim of 
entitlement to service connection for PTSD that under the 
then recently issued DSM-IV, the previously applicable 
requirements (in DSM-III-R) that a stressor event be 
"outside the range of human experience" and "markedly 
distressing to almost anyone" had been deleted.  In its 
stead, the revised provisions as set forth in DSM-IV required 
was that the person concerned be "exposed to a traumatic 
event" within certain parameters and that the person's 
response must have involved intense fear, helplessness or 
horror.  Cohen at 141.

In Cohen, the Court pointed out that under the revised 
criteria, PTSD is treated as is a physical illness for 
purposes of VA compensation.  A predisposition towards a 
disability would not bar entitlement to service connection.  
The Court analogized this holding to well-established 
principle of tort law known as the "eggshell skull" rule, 
to the rule that a tortfeasor "takes the plaintiff as he 
finds him," and to the rule that "[i]t is a settled 
principle of tort law that when a defendant's wrongful act 
causes injury, he is fully liable for the resulting damage 
even though the injured plaintiff had a preexisting condition 
that made the consequences of the wrongful act more severe 
than they would have been for a normal victim." (citations 
omitted).  Id.

In service, the veteran was diagnosed with an immature 
instability reaction in January 1962, and with an anxiety 
reaction in February 1962.  He was noted in May 1965, to be 
chronically maladapted for social and vocational life, and 
was diagnosed with an immature personality disorder.  Despite 
these in-service findings, in July 2002, a VA examiner found 
that events during the course of in-service training while 
stationed in Hawaii were stressful to this particular 
appellant, so much so that this appellant was evaluated 
during this in-service period at least four times for 
tearfulness, unusual somatic symptoms, anxiety and emotional 
instability.  The examiner noted that the veteran was treated 
in service with Thorazine (an antipsychotic medication) as 
well as Meporbamate (a barbiturate).  The examiner further 
noted that the veteran's long history of psychiatric 
difficulty is well-documented in medical records for the 15 
years preceding the July 2002 examination.  

The Board's review of the claims folders confirms this long 
history of treatment for psychiatric difficulties, with PTSD 
being diagnosed in recent years.  The veteran has submitted 
opinion letters from Elaine M. Tripi, Ph.D., offering 
opinions also supportive of the claim, to the effect that the 
veteran currently suffers from PTSD causally related to in-
service experiences.  The July 2002 VA examiner concluded 
that the veteran's current anxiety symptoms, consistent as 
they were are with a diagnosis of PTSD, constituted a 
"current health disorder" which "as likely as not" had its 
onset during his period of active duty.  Thus, while the July 
2002 VA examiner vacillates somewhat on the issue of whether 
the veteran had stressors in service causative of the current 
PTSD, he is of the opinion that PTSD developed in service.   
That opinion, in the absence of stronger contrary medical 
evidence opinion within the claims folders, could be 
sufficient to grant service connection.  38 C.F.R. §  3.303.  

As noted in Cohen, PTSD is like other disorders in that the 
current disability must be causally related to the period of 
service, notwithstanding the in-service presence of 
nonservice connected defects such as a personality disorder.  
While the immature personality disorder diagnosed in service 
strongly suggests that this veteran has an "eggshell" 
psyche, that weakness alone cannot preclude a grant of 
service connection for PTSD.  While another soldier without 
such a personality disorder might not have been overly 
troubled or affected psychiatrically by the events 
experienced by the veteran in Hawaii, in this case, this 
appellant's personality disorder may have predisposed him to 
develop PTSD.  Therefore, as the veteran's claim of in-
service jungle training has been verified, as this training 
has been linked with the development of PTSD, and as PTSD has 
been diagnosed, service connection for PTSD is granted.  
Cohen.

In reaching this decision the Board takes this opportunity to 
note that while service connection for PTSD is granted for 
the foregoing reasons, any rating assigned must carefully 
consider the following findings.  The Board finds no evidence 
that the appellant served in combat.  The Board finds no 
evidence that the appellant was a member of either the CIA or 
the Green Berets in-service.  The Board finds no evidence 
that the appellant participated in the random murder of 
innocent civilians in-service.  The Board finds no evidence 
that the appellant participated in raping, pillaging, and 
burning villages.  The Board does find evidence that the 
veteran is disabled due to co-existing schizophrenia and a 
lifelong personality disorder.  In light of these factors, 
any rating assigned must discount any medical examination 
which diagnoses PTSD based on any of the foregoing unverified 
stressors.  Finally, any rating assigned must not be based on 
the appellant's nonservice connected psychiatric disorders.


ORDER

Service connection for PTSD is granted. 


REMAND

As noted, the VCAA redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Alas, the 
veteran has yet to be afforded notice of the VCAA as 
applicable to his claim for service connection for prostate 
cancer.  Hence, a remand for this purpose is necessary.  The 
veteran must also be afforded specific notice of the evidence 
and information needed to substantiate the claim, notice of 
what portion of that evidence the veteran must secure, and 
notice what portion of that evidence VA will secure.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
 
Further, in a July 2000 statement the veteran reported being 
treated at the Ann Arbor VA Medical Center (VAMC) for his 
prostate cancer.  Records of hospitalization at that facility 
in June 1997 for prostate cancer were obtained in February 
1999, and additional records from that facility were received 
into the claims folders in August 2001.  Treatment records 
dated since August 2001, however, are not of record, and 
they, along with any other records identified by the 
appellant, should be secured.  

Regulations pertaining to Agent Orange exposure now provide 
for the presumption of in-service exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  These 
regulations also stipulate that service incurrence may be 
presumed for prostate cancer if a veteran served in Vietnam 
during the Vietnam era.

Hence, to establish entitlement to service connection for 
prostate cancer the evidence must be in equipoise in showing 
that the veteran either incurred or aggravated prostate 
cancer in-service; or developed compensably disabling 
prostate cancer within one year of his separation from active 
duty; or developed compensably disabling prostate cancer 
after serving in Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1110, 1116(a)(4) (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Accordingly, the case is remanded for the following:  

1.  The RO should first review the 
claims files and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
The veteran must be afforded specific 
notice of the evidence and information 
necessary to substantiate his claim, 
notice of what portion of that evidence 
he is responsible for securing, and 
notice of what evidence VA will secure 
on his behalf.  Quartuccio.   

2.  The veteran should be instructed to 
identify any medical records, VA or 
private, which may be pertinent to his 
claim, but have yet to be associated 
with the claims folder.  He should also 
provide contact information and 
necessary authorizations and releases to 
permit VA to obtain records of such 
treatment.  The RO should attempt to 
obtain any indicated records, and should 
associate with the claims folders all 
records and responses received.  All 
medical records from VAMC Ann Arbor 
dated from August 2001 to the present 
should also be obtained.  

3.  The RO should attempt to verify 
whether the appellant ever served in 
Vietnam.  While the record shows that 
the appellant received the Vietnam 
Service Medal, this award was granted 
for his service in Korat, Thailand 
between 19 May and 31 August 1962 with 
Joint Task Force (JTF) 166, 
specifically, Company E, 1st Battle 
Group, 27th Infantry, 25th Infantry 
Division.  Moreover, while records from 
Joint Task Force 166 state that 15 
members of that Task Force performed one 
week's worth of service as a South 
Vietnamese Observer, there is no 
evidence indicating whether this veteran 
was one of the 15 sent to Vietnam by JTF 
166.  Hence, the RO should attempt to 
clarify this matter through the National 
Personnel Records Center, the United 
States Armed Services Center for Unit 
Research, the United States Army, or any 
other logical source.  All efforts to 
ascertain whether the veteran was one of 
the 15 sent to Vietnam by JTF 166 must 
be documented in the claims folder. 

4.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim on the merits.  If 
the determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



